Citation Nr: 1443803	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that confirmed a prior decision that declined to reopen the claim for service connection for sleep apnea.  Jurisdiction of this matter is with the RO in St. Petersburg, Florida. 

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence associated with the claims file since the RO's March 2003 denial, when considered in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2003 rating decision denied service connection for sleep apnea.  The RO determined that there was no evidence that the Veteran had sleep apnea, or that any sleep apnea was incurred in or caused by service or was diagnosed within a year of discharge. 

The evidence of record at that time of the March 2003 rating decision included the Veteran's service medical records, lay statements, and a February 2013 VA examination showing that sleep apnea was not diagnosed.  

The Veteran was notified of the RO's denial in March 2003 and the Veteran perfected an appeal of the issue in December 2003.  However, in March 2006, the Veteran withdrew that appeal.  Therefore, the March 2003 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

In March 2008, the Veteran submitted a request to reopen the previously denied claim for service connection for sleep apnea.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the RO's final March 2003  2002 rating decision includes a November 2013 private medical records from Bradenton Pulmonary Consultants showing that the Veteran was diagnosed with obstructive sleep apnea in April 2013.  The medical evidence showing that the Veteran is diagnosed with obstructive sleep apnea is new, and relates to an unproven element of the previously denied March 2003 decision. 

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.

ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened, and to that extent only the appeal is granted.


REMAND

As the Veteran has now been diagnosed with sleep apnea, the question still remains as to etiology of sleep apnea.  The Veteran asserts that he has sleep apnea related to service or in the alternative as secondary to service-connected panic disorder with agoraphobia.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

As the Veteran has not yet been provided a VA examination since he was diagnosed with obstructive sleep apnea, the Board finds that a remand is necessary to afford the Veteran a VA examination that addresses all the evidence of record, to include the Veteran's contentions and the theory of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and representative and request that they re-submit all documents submitted at and contemporaneous to the May 2014 Board hearing.  Also, request that the Veteran provide sufficient information, and authorization, to obtain any additional evidence, to include both VA and non VA medical records, pertinent to the claim on appeal that is not currently of record. 

2.  Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 4398 (1995). 

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of obstructive sleep apnea.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.   The examiner should provide the following information:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was incurred in or is otherwise related to service.   The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea that is proximately due to or caused by service-connected panic disorder with agoraphobia or other service-connected disability. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is aggravated (increased in severity beyond the natural progress of the disorder) by service-connected panic disorder with agoraphobia or other service-connected disability.

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


